Exhibit 10.19

FOURTH AMENDMENT

TO THE

FIFTH THIRD BANCORP MASTER RETIREMENT PLAN

January 1, 2015 Restatement

WHEREAS, Fifth Third Bank (“Fifth Third”) sponsors and maintains the Fifth Third
Bancorp Master Retirement Plan, as amended and restated effective January 1,
2015, and as subsequently amended (“Plan”);

WHEREAS, Fifth Third desires to amend the Plan to make a technical clarification
to the Code section 436 restrictions;

WHEREAS, pursuant to Plan section 13.1(a), Fifth Third reserved the right to
amend the Plan at any time; and

WHEREAS, pursuant to Plan section 13.1(b), Fifth Third delegated authority to
the Fifth Third Bank Pension, 401(k) and Medical Plan Committee and its Chairman
to amend the Plan.

NOW, THEREFORE, effective as of January 1, 2018, the Plan is hereby amended in
the following respects:

1.    Section 3 of Appendix XX of the Plan is amended in its entirety to read as
follows:

“3. Limitations Applicable If the Plan Sponsor Is In Bankruptcy. Notwithstanding
any other provisions of the plan, a participant or beneficiary is not permitted
to elect, and the plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
that occurs during any period in which the plan sponsor is a debtor in a case
under title 11, United States Code, or similar Federal or State law, except for
payments made within a plan year with an annuity starting date that occurs on or
after the date on which the plan’s enrolled actuary certifies that the plan’s
adjusted funding target attainment percentage (determined by not taking into
account any adjustment of segment rates under § 430(h)(2)(C)(iv) of the Internal
Revenue Code) for that plan year is not less than 100 percent. In addition,
during such period in which the plan sponsor is a debtor, the plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
except for payments that occur on a date within a plan year that is on or after
the date on which the plan’s enrolled actuary certifies that the plan’s adjusted
funding target attainment percentage for that plan year is not less than
100 percent. The limitation set forth in this Section 3 does not apply to any
payment of a benefit which under § 411(a)(11) of the Internal Revenue Code may
be immediately distributed without the consent of the participant.”



--------------------------------------------------------------------------------

2.    Except as otherwise amended herein, the Plan shall continue in full force
and effect.

IN WITNESS WHEREOF, Fifth Third has caused this amendment to be executed by its
duly authorized representative this 20th day of December, 2018.

 

FIFTH THIRD BANK By:  

/s/ Robert P. Shaffer

  Chairperson for the Fifth Third Bank   Pension, 401(k) and Medical Plan  
Committee

 

-2-